Christiancy J.
I concur with my brother Campbell, in the construction of the charter, and his review of the course of legislation, and of the ordinances of the city; and with him I am also of the opinion that if the ordinances in force at the time the taxes referred to in Williams v. the Mayor, wére assessed, had been fully brought to the attention of the court, and properly considered, the conclusion arrived at in that case must have been different.
In all other respects I concur in the opinion of the Chief Justice.